Citation Nr: 0127132	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-10 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1949 to October 
1952 and January 1953 to October 1971.  Historically, in a 
July 1994 rating decision, service connection was denied for 
a right knee disability.  After appellant filed a timely 
Notice of Disagreement therewith and a Statement of the Case 
was issued, a timely Substantive Appeal was not received.  
That July 1994 rating decision represented the last final 
decision with respect to said issue.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Waco, Texas, Regional Office, which, in part, denied 
service connection for a right knee disability, on the basis 
that new and material evidence had not been submitted to 
reopen the claim.  After additional evidence was received, 
the RO issued a March 2000 Statement of the Case, which did 
not formally discuss the finality of the prior July 1994 
rating decision in question.  Thus, it does not appear from 
the evidentiary record that the RO has formally considered 
the finality of the prior July 1994 rating decision in 
question.  In Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that "the new and material evidence requirement was 
clearly a material legal issue which the BVA had a legal duty 
to address, regardless of the RO's actions."  See also 
Barnett v. Brown 83 F.3d 1380 (Fed. Cir. 1996).  The Board in 
the decision herein has determined that new and material 
evidence has been submitted to reopen and allow on the merits 
the claim of entitlement to service connection for a right 
knee disability, as will be explained in detail below.  

In November 2000, jurisdiction over the case was transferred 
to the Roanoke, Virginia, Regional Office (RO).  In September 
2001, a hearing was held before the undersigned Board member 
in Washington, D.C.  



FINDINGS OF FACT

1.  By a July 1994 rating decision, service connection was 
denied for a right knee disability.  After appellant filed a 
timely Notice of Disagreement therewith and a Statement of 
the Case was issued, a timely Substantive Appeal was not 
received.  

2.  Additional evidence submitted subsequent to that 
unappealed rating decision, when viewed in the context of all 
the evidence, indicates that it is at least as likely as not 
that appellant has a right knee disability related to 
service.  


CONCLUSION OF LAW

Evidence received subsequent to the July 1994 final rating 
decision, which denied entitlement to service connection for 
a right knee disability, is new and material, and the claim 
is reopened and allowed on the merits.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.303, 20.302(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant contends and testified at a recent September 2001 
Board hearing, in essence, that he currently has residuals of 
an in-service right knee injury.  He testified that during 
service in 1950 in Korea, he sustained trauma to both knees 
in an accident.  

As an initial matter, the Board wishes to express its sincere 
appreciation and acknowledgment of appellant's lengthy 
military service extending more than two decades.  

Although during the pendency of this appeal, there was a 
change in the law concerning development of the appellant's 
service connection claim and the VA's duty to assist in that 
development, it is obvious that in light of the Board's 
allowance of said service connection claim in its decision 
herein, no additional development is indicated.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 
1991 & Supp. 2001)).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a right knee 
disability, "new" evidence means more than evidence which 
was not previously physically of record, and must be more 
than merely cumulative.  To be "material" evidence, it must 
by itself or in connection with evidence previously assembled 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The July 1994 
unappealed rating decision, which denied entitlement to 
service connection for a right knee disability, is final and 
may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a); Manio v. Derwinski, 1 Vet. App. 140 
(1991); and Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. 
Cir. 1994).  Parenthetically, appellant has not argued any 
other legal basis for attacking that final rating decision.

The evidence previously considered in the aforecited 
unappealed rating decision included appellant's service 
medical records.  Appellant's available service medical 
records revealed that although in the 1950's, he was treated 
for various conditions in Korea, a right knee condition was 
neither alleged nor clinically reported.  The remainder of 
his service medical records did not include any specific 
mention of a right knee condition.  Although service medical 
records dated in 1960 referred to a right ankle fracture (for 
which service connection is in effect) and records dated in 
the early 1970's referred to a history of a 1951 knee injury 
with recent re-injury and a 1971 left medial meniscectomy 
(for which service connection is in effect), a right knee 
disability was not specifically reported.  On May 1971 
service retirement examination, the lower extremities were 
clinically reported as normal.  In an attendant May 1971 
service retirement examination medical questionnaire, 
appellant checked off a box indicating that he had or had had 
a "trick" or locked knee but did not specifically note 
which knee was involved (although on that same medical 
questionnaire form, recent treatment for a left medial 
meniscal tear was noted).  It does not appear from the 
evidentiary record that the right knee was ever 
radiographically examined during service.  The earliest post-
service clinical evidence of record includes private medical 
reports, which reveal that in 1993, he complained of painful 
knees, x-rays showed osteoarthritis of the knees worse on the 
left side, and osteoarthritis of the knees was assessed.  
Subsequently, in 1994, appellant filed an initial application 
for VA disability benefits, wherein he alleged a bilateral 
knee condition of 1951 onset.  Based on the evidentiary 
record as it then existed, the July 1994 unappealed rating 
decision denied entitlement to service connection for a right 
knee disability, on the grounds that the service medical 
records "are negative for diagnosis or treatment of a right 
knee condition in service."  

The evidence received subsequent to that July 1994 unappealed 
rating decision includes clinical evidence which indicates 
that in the mid-1990's, appellant underwent a right total 
knee arthroplasty due to degenerative joint disease.  A 
significant piece of positive evidence is a December 1998 VA 
orthopedic examination report, wherein a history of a 1950 
motor vehicular accident in Korea with right knee contusion 
was noted and the examiner's impressions included "status 
post contusion of the right knee in a motor vehicle accident 
in Korea in 1950" and "post[-]traumatic arthritis right 
knee."  Since no history of post-service trauma to the right 
knee was mentioned, it appears a reasonable inference that 
said impression was meant to relate the "post-traumatic" 
arthritis of the right knee to that alleged in-service motor 
vehicular accident.  That examiner also opined that "I 
definitely feel that the left knee injury...could have resulted 
in placing a greater strain on the right knee.  However, I 
think that is just one factor.  I think the fact that he 
injured his right knee in a motor vehicular accident while on 
active duty in Korea in 1950 is also important."  On a 
subsequent October 1999 VA examination, that same physician 
opined that the veteran "continues to have significant 
trouble with his right knee that dates to 1950 service in 
Korea."  On a more recent January 2000 VA orthopedic 
examination, a different physician opined that appellant's 
degenerative joint disease of the knees was "primary with 
secondary superimposed from the injury on the left knee to 
the left knee only.  The need for total knee arthroplasty in 
the right knee was due to primary [d]egenerative joint 
disease and is unrelated to the condition in the left knee."  
Although this latter medical opinion is a negative piece of 
evidence with respect to a secondary service connection legal 
basis for entitlement, it did not refute or contradict the 
other prior examiner's medical opinion that tended to support 
a direct-incurrence service connection legal basis for 
entitlement for appellant's right knee disability.  Again, 
that prior examiner related appellant's right knee condition 
to in-service trauma of that knee.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

The evidentiary record indicates that appellant had civilian 
employment as a data processing manager between 1972 and 
1981.  Additionally, there is no clinical evidence of record 
dated between his October 1971 service retirement and the 
early 1990's.  Appellant has alleged that he received 
treatment for the knees during and after service, including 
at a particular military hospital.  However, attempts by the 
RO to obtain said military hospital medical records proved 
unsuccessful.  

The Board has resolved all reasonable doubt in appellant's 
favor, including with respect to whether the May 1971 service 
retirement examination medical questionnaire's listing of a 
"trick" or locked knee complaint may reasonably be 
interpreted as involving the right knee (as appellant has 
recently asserted); and whether appellant's allegation of in-
service right knee trauma as to which he testified to under 
oath at the recent Board hearing is credible.  Determination 
of credibility is a function for the BVA.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991).  The appellant is 
competent as a lay person to state that he experienced 
certain in-service symptomatology and what the existent 
circumstances involved were, although he is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Espirutu v. Derwinski, 2 Vet. App. 492, 494 
(1991).  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

With resolution of reasonable doubt, the Board concludes that 
the additional evidence presents, when considered with 
evidence previously assembled, an evidentiary situation so 
significant that it must be considered in order to fairly 
decide the merits of the claim, since it appears to suggest a 
causal relationship between appellant's currently manifested 
right knee disability and in-service trauma to that knee.  
Therefore, the Board concludes that the additional positive 
evidence, particularly said December 1998 and October 1999 VA 
orthopedic examinations reports, is new and material and is 
at least in equipoise with the negative as to whether 
appellant's current right knee disability is related to 
service, for the foregoing reasons.  Accordingly, the claim 
for service connection for a right knee disability is 
reopened and allowed on the merits.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.303, 20.302(a).  


ORDER

Since additional evidence submitted subsequent to a July 1994 
unappealed rating decision, when viewed in the context of all 
the evidence, indicates that it is at least as likely as not 
that appellant has a right knee disability related to 
service, the claim is reopened and allowed on the merits.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

